                        TN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

 James Patterson and Jennifer Patterson,               Civil Action No. 4:20-cv-00208-BO

                                      Plaintiffs,
                 vs.

 QBE Specialty Insurance Company,

                                    Defendant.


                                 Order of Dismissal (Rubin Order)

         The Court has been advised by counsel for the parties that the above action has been settled.

Therefore, IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice. If settlement is not consummated within 60 days, any party may petition the Court to

reopen this action and restore it to the calendar. See Fed. R. Civ. P. 60(b)(6). In the alternative,

to the extent permitted by law, any party may within 60 days petition the Court to enforce the

settlement. Fairfax Countywide Citizens v. Fairfax Cnty., 571 F.2d 1299 (4th Cir. 1978). By

agreement of the parties, the Court retains jurisdiction to enforce the settlement agreement.

Kokkonen v. Guardian Life Ins. Co., 511 U.S . 375, 38 1-82 (1994).

         The dismissal hereunder shall be with prejudice if no action is taken under either alternative

within 60 days from the filing date of this order.



                                                       ~~/)¥-
                                                          RRENCE w. BOYLE
                                                        United States District Judge
August   j_f_, 2021




          Case 4:20-cv-00208-BO Document 26 Filed 08/19/21 Page 1 of 1
